Citation Nr: 1741456	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-45 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 31, 2012, in excess of 30 percent between July 1, 2012, and January 24, 2013, and in excess of 50 percent thereafter for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1973, with service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In November 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.

In March 2014 and July 2016 the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  Prior to May 31, 2012, and from July 1, 2012, through January 23, 2013, PTSD manifested by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas or total occupational and social impairment

2.  From January 24, 2013, PTSD manifested by occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

3.  Throughout the applicable period no service-connected disability has been rated at 60 percent or more disabling and the combined rating has been less than 70 percent.  


CONCLUSIONS OF LAW

1.  Prior to May 31, 2012, and from July 1, 2012, through January 23, 2013, the criteria for evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From January 24, 2013, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2009.  The Veteran's TDIU claim was filed as a fully developed claim (FDC) pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. 

The Veteran was provided a hearing before the undersigned VLJ in August 2016.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

VA has obtained the Veteran's service records, VA records, Social Security Administration (SSA) records and assisted the Veteran in obtaining evidence.  He has been afforded several VA examinations to address the severity of his service-connected PTSD.  He has been afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

These claims were remanded in March 2014 and July 2016 to afford the Veteran a VA examination and readjudicate the claims in a Supplemental Statement of the Case (SSOC).  The Veteran was provided VA examinations in April 2014 and April 2015, and the claims were readjudicated in a March 2017 SSOC.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

PTSD Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(West 2014); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders provides, in pertinent part:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent- Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability [*10]  with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as'" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board in September 2013, and as such, this claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

In December 2008, the Veteran received a PTSD review examination.  The Veteran arrived on time for the examination, and his wife accompanied him.  The Veteran was casually dressed and appropriately groomed.  He was cooperative and responsive, although a history of unreliability in providing history and malingering was noted.  An extensive history of polysubstance abuse, including abuse of alcohol, cocaine, marijuana opiates and hallucinogens was noted.  

Mental status examination showed that the Veteran responded to questions in a coherent and only mildly digressive manner suggesting that his thought process was within normal limits.  No indications of delusions were elicited.  The Veteran also reported experiencing auditory, visual and gustatory hallucinations.   He indicated that he heard the voice of his deceased ex-wife telling him to take care of his grandchildren, as well as the screams of men with whom he served in the Air Force in Vietnam.  He described seeing vague shadows all of the time.  He indicated that these visual phenomena result in depression.  His immediate, intermediate, long-term memory and concentration ability were essentially within normal limits.  He described his typical mood as variable.   He was oriented x3.   His responses to hypothetical situations indicated intact judgment.  His interpretation of common proverbs revealed marked impairment of abstract reasoning ability.

In terms of PTSD symptoms, the Veteran endorsed intrusive thoughts, distressing dreams and sleep disturbance, flashbacks and some dissociation.  He reported distress to cues reminiscent of his stressors, and that he tried to avoid thoughts of traumatic events.  He reported general avoidance of others, with the exception of his wife.  He endorsed arousal symptoms, including restless sleep, and would check for signs and sounds of intruders at night.  He described irritability, but denied any history of violence.  He reported some word finding difficulty, and noted that he had a tendency to lose things.  The examiner also noted the Veteran's reports of hallucinations.   The Veteran displayed a proclivity to endorse dramatize and over-interpret symptoms.  

The Veteran then lived in a home owned by a roommate.  In exchange for housing, the Veteran reported that he cleaned properties for the landlord.  He stated that he indicated that he spent most of his days at the VA Medical Center.  He played the flute for enjoyment and relaxation.   Other than his VA treatment groups, the only social activity he reported was attending church.  He stated that he last worked at his church about a year prior, but was let go from this employment because he was not reliable enough.  He was then facing legal charges in regard to an arrest for assault with a motor vehicle, stemming from an incident related to heavy cocaine use. 

Following examination, the examiner assessed PSTD, chronic, dementia, mild and polysubstance abuse reported to be in early full remission.  The examiner remarked that that the range of substances the Veteran had abused argued against concluding that substance abuse was related to or a consequence of his PTSD.  He noted that the mild cognitive impairments leading to the diagnosis of dementia were also not likely related to his PTSD.  A GAF score of 60 was assigned.  In general the, examiner remarked that the PTSD symptoms reported by the Veteran were likely to result in occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks within the context of generally satisfactory functioning.  The Veteran seemed able to adequately manage tasks and work assignments, which he could accomplish independently.  He had lost employment due to poor reliability unrelated to PTSD.  The examiner remarked that indications of his adequate participation in group treatment and living cooperatively with others were indicative of maintaining adequate social skills.  The examiner concluded that the nonservice-connected substance abuse and cognitive deficits were likely to increase his functional impairment. 

VA records dated in June 2009 document the Veteran's admission for treatment of polysubstance and cocaine abuse.  After his release, the Veteran filed a claim for increase in August 2009.  At that time, he described increased nightmares, depression, hearing and seeing things, bad thoughts, flashback and emotional lability.  

In September 2009, the Veteran was afforded a VA examination.  The report of examination reflects that the Veteran arrived on time for the examination He was casually dressed and appropriately groomed.  Since his last examination, the Veteran had returned to live with his wife.  He indicated that their relationship was "okay at times," but described daily arguments, usually over household chores.  The Veteran enjoyed gardening, and recently built a fence, which made him feel safer.  He attended church, albeit less frequently.  He reported increased nightmares and decreased affect since the last VA examination.  Otherwise, the Veteran's accounts of symptoms and functioning were essentially unchanged since the last VA examination.  

Examination resulted in assessment of PTSD, chronic, dementia, mild, and polysubstance abuse reportedly in full remission, but with evidence of recent relapse.  A GAF score of 56 was assigned.  The examiner characterized the psychological symptoms that the Veteran described as likely to result in occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks within a context of generally satisfactory functioning.  

In October 2009 the Veteran experienced a cocaine dependency relapse.  On mental status examination, the Veteran's appearance, speech, thought process, associations, insight and judgement, and fund of knowledge were within normal limits.  Thought content was not within normal limits, with the Veteran reporting distressing thoughts of sexual trauma.  Mood and affect were normal, and the Veteran was depressed and irritable.  He was alert and oriented x3.  

A July 2010 VA psychiatric progress note documents that the Veteran had been doing fairly well.  He denied any suicidal or homicidal ideations or plans.  He denied any auditory or any other hallucinations, although he reported hearing voices by history.  He had no delusional thoughts, and there were no neurovegetative signs of depression noted.   He was not sleeping well.  On mental status exam, the Veteran was alert and attentive, speech was normal, language was intact, mood was euthymic, and thought process and association were normal and coherent.  He had no suicidal or homicidal ideation.  Insight and judgment were good.  Memory was intact.  Fund of knowledge was average.  He was not a risk to himself or others.  PTSD, chronic, and depression, not otherwise specified were assessed.  

An August 2010 VA treatment record reflects that the Veteran had been using cocaine regularly.  He denied any suicidal or homicidal ideations.  He was working mowing lawns.  PTSD and depression were noted.  

In February 2011, the Veteran received another VA examination.  He arrived on time, and presented as neat, clean and well-groomed.  He was cooperative with the interview process, but was regarded as only a moderately reliable historian.  The examiner noted that the Veteran had exaggerated symptoms and underreported his substance abuse, notably a long-standing problem with cocaine.  In terms of symptoms, the Veteran related that he could not sleep in the same room with his wife because he thrashed and had violent nightmares.  He related that he and his wife argued a lot, and that he had no energy or motivation to do anything.  He had completed several years of probation since hitting someone with his car, and had had no further legal trouble.  The Veteran remained living with his wife, and related that his wife did most of the housework.  He stated that he mainly stayed home and watched TV and avoided shopping because there were too many people there.  However, he also stated that he would go to the convenience store to get cigarettes and went to a local supermarket to have breakfast regularly.  His wife and he also went out to eat on occasion.  He talked to his children on the phone.  

On mental status examination, the Veteran's manner was characterized by a certain unfocused quality with some tendency to forget what he said and contradict himself.  His speech was otherwise logical and related, with no indication of active response to internal messages or hallucinations in the interview itself.  The Veteran reported mild auditory hallucinations seen as a feature of his PTSD.  There was no flight of ideas or loosening of associations.  There were no obsessions or compulsions elicited on examination.  He was oriented x3 with some difficulty in short term memory by history.  Sleep disturbance was reported as extreme. 

The examiner remarked that since the last VA examination the Veteran continued to report a fairly consistent level of impairment.  The examiner stated that the symptoms had been fairly long-standing and that he did not believe there had been a significant change in the level of impairment ascribable to PTSD.  The Veteran was seen as someone who due to the signs and symptoms of his PTSD would show occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning with regard to routine behavior self-care and conversation.  The examiner remarked that, for example, if the Veteran were required to work in a setting that he was subject to unduly close supervision or having to work in a crowded or noisy environment with people moving around behind him that it was likely he would have some difficulty as noted on an occasional basis.  He was not regarded as competent to manage his own benefits, although he was able to manage all of his own basic activities of daily living.  PTSD, chronic, dementia, mild, and polysubstance abuse, claimed remission, were assessed.  A GAF score of 55 was assessed.  

The Veteran was admitted to a VA hospital from May 31, 2012, through June 29, 2012, for substance abuse treatment.  VA neuropsychological testing in June 2012 reflected a decline in cognitive ability.  In terms of etiology, the examining psychologist considered the Veteran's continued use of cocaine, as well as another progressive dementing progress, such as Alzheimer's disease or vascular dementia.  

A December 2012 VA psychiatry follow-up note reflects the Veteran's report of nightmares nightly, less intense prior to medication.  He reported that he could not sleep without medication, and got about 6 hours of sleep per night.  He had flashbacks at times.  He reported that he wished he were dead at times, but had no suicidal or homicidal ideation.  He had last used cocaine 5 days ago, and reported that he used a lot less frequently and intensely than he used to.  He denied current psychotic symptoms.  On mental status examination, the Veteran was alert and oriented x3.  He had some extraneous movements related to tardive dyskinesia, and speech was labored at times and a little disarticulate.  His mood changed "moment to moment."  Thought content showed no psychotic symptoms.  The Veteran had unclear associations at times, but was generally goal-directed.  There was no apparent memory impairment.  Attention span and concentration were adequate, although the Veteran was a little distractible.  Judgment and insight were fair.  PTSD and cocaine dependence were assessed.  A GAF score of 50 was assigned.

On January 24, 2013, the Veteran was afforded another VA examination.  Examination at that time resulted in assessment of PTSD, chronic and cocaine dependence, with a GAF score of 50.  In terms of symptoms attributable to PTSD, the examiner noted anxiety from re-experiencing, avoidance behaviors and arousal symptoms.  With respect to the cocaine dependence, the examiner noted chronic compulsive use of cocaine despite problems that arise from its use along with signs of physical tolerance.  In terms of occupational and social impairment with respect to all diagnoses, the examiner found occupational and social impairment with reduced reliability and productivity.  However, the examiner found that 50 percent of this impairment was attributable to PTSD, and the other half to the cocaine dependence.  

Mental status examination in January 2013 showed that the Veteran was adequately groomed and appropriately dressed.  He was restless and in constant motion.  He was alert and fully oriented.  Speech was halting, but coherent and goal-directed.  Attitude was cooperative and affect was appropriate.  His mood was "down most of the time."  He reported panic attacks daily, and irritability.   He acknowledged diminished interest or pleasure most days, as well as diminished concentration or indecisiveness most days.  He was able to recall 2/3 items after a one minute delay, and could recall remote and recent events during the interview.  He continued to report auditory hallucinations of people screaming in pain, which were thought to be related to his substance abuse.  He continued to be incompetent to manage his financial affairs, due to his low scores on cognitive testing and his continued cocaine use.  He continued to live with his wife, and reported some social interaction by going to church and shopping.  

In November 2013, the Veteran testified before the Board.  At that time, he reported that his symptoms had worsened, with decreased energy and depression.  He reported that he tended to stay home and did not go out as much as he used to.  He also reported that his concentration and short-term memory had worsened.  

In April 2014, the Veteran was afforded another VA examination.  At that time, PTSD and substance abuse disorder, cocaine, were assessed.  In terms of PTSD symptoms, the examiner noted anxiety from re-experiencing, avoidance and arousal symptoms.  With respect to cocaine dependence, the examiner found chronic compulsive use of cocaine in spite of problems that arise from its use along with signs of physical tolerance.  With respect to all diagnoses, the examiner found occupational and social impairment with reduced reliability and productivity, with the examiner attributing 50 percent of the impairment to the service-connected PTSD.  Since the last examination, his wife had been admitted to a nursing home, and he quit going to church.  He continued to be active in a singing group affiliated with the church, and was able to perform all activities of daily living.  He remained unemployed, having last worked in 1992 as a cosmetologist, although he mowed lawns when he could.  He continued to use cocaine.  

Mental status examination showed the Veteran to be adequately groomed and appropriately dressed.  He was restless and in constant motion.  He was alert and fully oriented.  Speech was halting, but coherent and goal-directed.  His attitude was cooperative, and affect was appropriate.  His mood was "down most of the time."  The Veteran reported panic attacks daily, always feeling on edge and distrustfully with others.  He reported diminished interest or pleasure most days, as well as fatigue and diminished concentration.  He reported thoughts of death and suicide, but denied any plan.  He was unable to do serial 7s, and reported some short term memory problems.  He thought others were plotting against him, and continued to report auditory hallucinations, thought to be related to his substance abuse.  In terms of all diagnoses, the examiner noted symptoms of anxiety, suspiciousness, panic attacks more than once per week, mild memory loss, such as forgetting names, directions or recent events, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  

The April 2014 examiner identified the functional limitations solely attributable to the service-connected PTSD.  She identified mild impairment in the ability to retain instructions as well as sustain concentration to perform simple tasks, moderate impairment in his ability to sustain concentration to task persistence and pace, mild impairment in the ability to respond appropriately to coworkers, supervisors or the general public in terms of capacity for listening and responding attentively, communicating appropriately and ability to ask for and receive feedback, moderate impairment in the ability to respond appropriately to changes in the work setting and mild impairment in motivation and drive.  

Following the April 2014 VA examination, the examiner that conducted the exam entered an addendum opinion dated in September 2014.  The addendum opinion states that "[a]lthough the combination of PTSD and substance abuse limits [the Veteran's] ability to obtain and maintain employment it is likely that the if the substance abuse (daily cocaine and alcohol) [were] eliminated, the Veteran would increase the probability of employment."

In April 2015, the Veteran was afforded another VA examination, mainly to address his claim for a TDIU.  Because PTSD is the Veteran's only service-connected disability, the examiner focused on this disability.  Examination again resulted in assessments of PTSD, chronic, and cocaine use disorder.  In terms of symptoms attributable to PTSD, the examiner noted anxiety related to triggers and re-experiencing, behavioral avoidance of triggers, negative cognitions related to trauma.  The examiner noted some likely overlap in arousal symptoms, between cocaine use and PTSD, such as sleep disturbance, irritability and hypervigilance.  In terms of the overall level of occupational and social impairment for all diagnoses, the examiner found occupational and social impairment with reduced reliability and productivity.  The examiner attributed 50 percent of the Veteran's impairment to the PTSD, and the remaining half to the cocaine abuse.  He continued to use cocaine.  The Veteran remained unemployed, and continued to live at the same residence.  He spent three months in the winter living with his grandchildren in Florida.  He also exercised daily and had a girlfriend.  He attended church and went to choir practice, and was able to complete all activities of daily living.  

Mental status examination showed that the Veteran was adequately groomed and appropriately dressed.  He was restless and in constant motion, but did not appear anxious.  He was alert and fully oriented.  Speech was spontaneous, coherent and goal-directed.  His attitude was cooperative.  Affect was appropriate.  In terms of anxiety, the Veteran denied phobias or panic attacks, but reported feeling on edge with relief from the use of cocaine.  He denied thoughts of self-harm or harm to others.  He reported a low mood on some days, with 5 to 6 hours of sleep.  He had no manic symptoms or episodes.  Attention showed no disturbance, and he was able to recall remote and recent events.  Thought process and content showed no signs of hallucinations, delusions or signs of a thought disorder.  In terms of all diagnoses, the examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired judgment and difficulty in establishing and maintaining effective work and social relationships.  

Here, the Veteran was awarded a temporary total rating related to hospitalization from May 31, 2012, through June 30, 2012, for treatment of cocaine dependence, rather than PTSD.  Nevertheless, this period is not at issue in the present case due to the award of this temporary total rating.  

Prior to May 31, 2012, and from July 1, 2012, through January 23, 2013, an evaluation in excess of 30 percent is not warranted.  Here, the clinical evidence and VA examinations reflect that PTSD manifested by symptoms of intrusive thoughts, sleep disturbance, avoidance of thoughts and traumatic events, irritability and anxiety.  Mauerhan, supra.  Otherwise, the Veteran's symptoms have been attributed to polysubstance abuse, including cocaine dependence.  VA examinations show that the PTSD symptoms resulted in occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning with regard to routine behavior self-care and conversation.   He was unemployed as the result of his cocaine dependency, and maintained relationships with his wife, family and church members.  The evidence does not show that the occupational and social impairment from the PTSD more nearly approximates the reduced reliability and productivity contemplated by a 50 percent or greater rating.  Occupational and social impairment with deficiencies in most areas or total occupational and social impairment are not indicated.  The collective evidence shows that, with respect to PTSD, the Veteran generally functioned satisfactorily, with the aforementioned symptoms, all of which are consistent with the criteria for a rating of 30 percent.  The medical evidence does not show the Veteran to have other symptoms that are characteristic of a higher rating.  Hart, supra.

From January 24, 2013, the Board does not find that an evaluation in excess of 50 percent is warranted.  In order to substantiate such an evaluation, the evidence must demonstrate occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, or total occupational and social impairment, consistent with the symptoms listed in the rating criteria, as well as any analogs thereof.  Mauerhan, supra.  Along these lines, the Board acknowledges the Veteran's reports of panic attacks, depression, and suicidal thoughts.  However, repeated VA examinations do not attribute these symptoms to the service-connected PTSD.  VA examination in April 2014 showed mild impairment in the ability to retain instructions as well as sustain concentration to perform simple tasks, moderate impairment in his ability to sustain concentration to task persistence and pace, mild impairment in the ability to respond appropriately to coworkers, supervisors or the general public in terms of capacity for listening and responding attentively, communicating appropriately and ability to ask for and receive feedback, moderate impairment in the ability to respond appropriately to changes in the work setting and mild impairment in motivation and drive.  Examination in April 2015 identified symptoms of anxiety, avoidance and arousal symptoms, such as sleep disturbance, irritability.  Moreover, the Veteran has been able to perform activities of daily living throughout the appeal period.  Total occupational and social impairment due to PTSD is not shown, and the Veteran has notably maintained relationships throughout the appeal period.  Under these circumstances, the Board does not conclude that an evaluation in excess of 50 percent is warranted from January 24, 2013.  Hart, supra. 

The Board's acknowledges the GAF scores ranging from 50 to 60.  The GAF score is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  However, given that the GAF scores assigned contemplate both nonservice-connected disability and the service-connected PTSD, they are of little value in the present case.  Rather, the Board finds that the symptoms and impairment, outlined above, practically represent the severity of the service-connected PTSD.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability. 38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a) ; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is currently in receipt of compensation for only PTSD, with the evaluations outlined above.  He does not have a single service-connected disability rated at 60 percent or more and his combined rating has never been 70 percent or greater.  Repeated VA examinations and the clinical records show that the Veteran's cocaine dependence and substance abuse are the impediments to employment.  The Veteran does not meet the minimum schedular criteria for consideration of a TDIU.

In order to obtain a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For the reasons and bases set forth above, the Board finds that a TDIU is not warranted. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a rating in excess of 30 percent prior to May 31, 2012, in excess of 30 percent between July 1, 2012, and January 24, 2013, and in excess of 50 percent thereafter for service connected PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


